DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement has been made of applicant’s claim for priority under 35 USC 119 (a-d).  The certified copy has been filed on 04/25/2019.
Information Disclosure Statement 
The Information Disclosure Statements (IDS) filed 06/01/2020 and 04/25/2019 have been placed in the application file and the information referred to therein has been considered. 
Drawings
The drawings received 04/25/2019 are acceptable for examination purposes.
Election/Restrictions
Applicant’s election without traverse of claims 1-17 in the reply filed on 11/23/2020 is acknowledged.
Claims Status.
This Office Action is responsive to the Remarks filed on 11/23/2020. Claims 1-23 were pending. Claims 1-23 are now pending.  Claims 18-23 are withdrawn from 
Claim Objections
Claim 1 is objected to because of the following informalities:  claims starts with: “Process for the production”.  Recommended:” A process for production” or “A production process”. Appropriate correction is required.
The limitation “in order to obtain a highly carbonaceous material” sounds as expected or possible result. In a step of carbonization provides or providing or obtaining said “highly carbonaceous material”. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1-17  rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, the limitation “a non-structured precursor in the form of a fluid, wherein the fluid has a viscosity of less than 45,000 mPa.s-1 at the temperature at which the combination step takes place” is indefinite. 
                
Encyclopedia Britannica defines the term   fluid as follow: 

    PNG
    media_image1.png
    142
    426
    media_image1.png
    Greyscale


Therefore, a gas can be interpreted as a fluid. Taking into account that a range for the viscosity is wide and that the viscosity can be 0 or close to 0, the claim reads on any gas comprising “at least one cyclic organic or aromatic compound in the molten state”. For example, the boiling point of cyclohexane is 80oC.  Moreover, the viscosity depends on the temperature of the combination step which is not define in the claim.  The instant Specification (PgPub, para 72) teaches the temperature of mixing, however the “claims must be interpreted in light of the specification without reading limitations from the specification into the claim.  See: MPEP §2111.01”.
Also, in claim 1, the limitation “at least one cyclic organic or aromatic compound” appears to be too broad and, as such, is indefinite.  There are many thousands of organic compounds, i.e. cyclic, organic, or aromatic, that can be define by this limitation, especially in light of the indefiniteness of the temperature and viscosity ranges.  A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.  See Regents of the University of California v. Eli Lilly & Co
Claims 2-17 depend from claim 1 directly or indirectly and fall therewith.
In claim 2 the limitation and “their derivatives” is indefinite. Neither degree nor nature of said derivation are not claimed. Again:  a description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.  Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).
In claim 10 it is unclear with what said biopolymer is fusible and where (what kind of solvent) said biopolymer are not soluble. In addition the genus other biopolymer appear to be too broad (see above).
In claim 11 it is unclear what is low threshold of claimed range (0.5 microns perhaps?) 
Claims 2-17 recites the limitation “Production process” in preamble, while independent claim 1 recites “Process for the production”.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is invited to consider amending preamble of claim 1 as “A Production process”” and preambles of claim 2-17 as “The Production process to overcome insufficient antecedent basis”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20150292118, US 20120077403, and US 9,006,327.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Usyatinsky/           Primary Examiner, Art Unit 1727